                  Case 3:20-cv-01350-ADC Document 9 Filed 07/22/20 Page 1 of 8




                                THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO



     ZULEYKA RIVERA,

             Plaintiff,

             v.
                                                             Civil No. 20-1350 (ADC)

     KRESS STORES, P.R., INC., ET AL,

             Defendants.



                                               OPINION AND ORDER

           Before the Court is Zuleyka Rivera’s (“plaintiff”) verified complaint for breach of

contract, injunctive relief, and others at ECF No. 1, and motion for temporary restraining order

(“TRO”), preliminary, and permanent injunction at ECF No. 2.

I.         BACKGROUND

           On July 17, 2020, plaintiff, a United States citizen domiciled in Florida, filed a verified

complaint 1 for breach of contract, injunctive, and other reliefs against Kress Stores of P.R., Inc.,

Mark Berezdivin, and Insurers A and B (“defendants”), citizens of the United States and

domiciled in Puerto Rico, under the Court’s jurisdiction over diverse parties. ECF No. 1 at 1-2.

           According to the complaint, on August 5, 2009, the parties executed a Professional

Services Agreement (“Agreement”) whereby plaintiff granted defendants exclusive rights to use

plaintiff’s name, title (i.e. Miss Universe 2006), and image for the development of clothing and



1
    Assigned to the undersigned on July 21, 2020.
             Case 3:20-cv-01350-ADC Document 9 Filed 07/22/20 Page 2 of 8

Civil No. 20-1350 (ADC)                                                                             Page 2



fragrance brand for an annual compensation of $112,500. Id at 3. Two years into the term of the

Agreement, the parties agreed to extend the Agreement for an additional year, up to August

2012. Id at 4. Thereon, the parties continued doing business under the Agreement via verbal,

mutual consent to extend the termination period. Up until 2018, defendants paid the $112,500-

agreed upon- annual compensation to plaintiff. Id. However, defendants have not paid plaintiff’s

annual compensation for the September 2018-August 2019 period and, except for a partial

payment made on March 2020, the period beginning on August 2019- to present. Id. However,

defendants continue to “sell, promote, and advertise merchandise with plaintiff’s name, image,

and likeness.” Id.

        Plaintiff denied defendants’ May 23, 2019 offer to cut plaintiff’s compensation to a total

of $56,250. Id at 5. On March 6, 2020, plaintiff’s counsel sent an email stating that defendants

owed plaintiff no less than $189,000 and requested defendants to cease and desist from

exploiting plaintiff’s name and image. According to the complaint, defendants’ counsel

“acknowledged” co-defendant Kress’ debt to plaintiff. Id. Defendants represented that they

would continue to pay plaintiff under a “payment plan” and that they no longer had inventory

or merchandise. Id. On or around May 2020, defendant payed plaintiff $20,000 under the

purported payment plan. Id at 6.

        Plaintiff alleges that defendants’ Puerto Rico and online stores are currently fully

stocked. 2 On May 26, 2020, plaintiff sent a text message to co-defendant Berezdivin asking for


2 Plaintiff submitted third-party statements claiming that they visited defendants’ Puerto Rico and online stores and

witnessed that merchandise and products marketed or labeled “Zuleyka Rivera” were readily available for
            Case 3:20-cv-01350-ADC Document 9 Filed 07/22/20 Page 3 of 8

Civil No. 20-1350 (ADC)                                                                        Page 3



payment. But co-defendant Berezdivin replied not being able to comply with his financial

obligations and stating uncertainty as to the future of his businesses.

       Pursuant to these allegations, plaintiff claims damages against defendants for breach of

contract, damages and injunctive relief for violations of plaintiff’s “rights of publicity” under

Puerto Rico Right of Publicity Act, PR Laws Ann., tit. 32 § 3152, and alternatively, damages for

unjust enrichment or tort damages under Puerto Rico law. ECF No. 1 at 9-15.

       In light of the above and for the reasons below, plaintiff’s requests that the Court issue a

temporary restraining order is GRANTED.

II.    STANDARD OF REVIEW

       To determine whether to issue a temporary restraining order, the court applies the same

analysis used to evaluate a request for a preliminary injunction. Bourgoin v. Sebelius, 928 F.

Supp.2d 258, 267 (D. Me. 2013). Accordingly, when deciding a motion for a temporary

restraining order, a district court weighs four factors: “(1) the plaintiff's likelihood of success on

the merits; (2) the potential for irreparable harm in the absence of an injunction; (3) whether

issuing the injunction will burden the defendants less than denying an injunction would burden

the plaintiffs; and (4) the effect, if any, on the public interest.” Sindicato Puertorriqueño de

Trabajadores v. Fortuño, 699 F.3d 1, 10 (1st Cir. 2012) (citing Jean v. Massachusetts State Police, 492

F.3d 24, 26–27 (1st Cir. 2007.)




purchase. They also saw posters and other promotions containing plaintiff’s name and image. ECF No. 1 at 6; ECF
Nos. 1-8, 1-9, 1-10, 1-11, 1-12, 1-13.
              Case 3:20-cv-01350-ADC Document 9 Filed 07/22/20 Page 4 of 8

Civil No. 20-1350 (ADC)                                                                           Page 4



        Although all four factors are important, likelihood of success on the merits, is the

“touchstone of the preliminary injunction inquiry.” Boston Duck Tours, LP v. Super Duck Tours,

LLC, 531 F.3d 1, 11 (1st Cir. 2008). “To demonstrate likelihood of success on the merits, plaintiffs

must show more than mere possibility of success—rather, they must establish a strong

likelihood that they will ultimately prevail.” Sindicato, 699 F.3d at 10 (citations omitted). If the

moving party cannot demonstrate that he is likely to succeed in his claim, the other factors

become irrelevant to the court’s inquiry. Id.

        Puerto Rico Laws Ann., tit.32 §3152 reads as follows:

        Any natural or juridical person who uses another's likeness for commercial,
        trade, or advertising purposes without the previous consent of said person,
        the person who possesses a license for said likeness, his/her heirs if the
        person is deceased, or the authorized agent of any of the forgoing shall be
        liable for damages.

        In the event that the consent required under this chapter is not obtained,
        the plaintiff may seek an injunction against the continued use of said
        likeness and can recover monetary damages, including any royalties
        accrued, or financial losses resulting from the violation of the right
        established herein.

III.    ANALYSIS

        (a)     Likelihood of Success on the Merits

        Plaintiff argues that she will prevail on the merits of the case because defendants

defaulted under the Agreement and continue to exploit her name, image, and likeness 3 without



3 “(c) Likeness. Name, photograph, portrait, voice, signature, attribute or any representation of a person through
which an average observer or listener may identify the same, produced using any reproduction procedure or
technique.” PR Laws Ann. tit. 32 § 3151.
              Case 3:20-cv-01350-ADC Document 9 Filed 07/22/20 Page 5 of 8

Civil No. 20-1350 (ADC)                                                                                     Page 5



her consent. Under Puerto Rico law, the use of “another's likeness for commercial, trade, or

advertising purposes without the previous consent of said person” is cause for damages and for

injunctive relief “against the continued use of said likeness.” PR Laws Ann., tit. 32 § 3152.

        Here, plaintiff submitted communications generated by defendants conceding that they

owed plaintiff $112,500 (per year) under the Agreement. ECF No. 2-4 at 1. Specifically, on March

10, 2020, defendants “acknowledge[d] the existence of a balance in favor of Miss Zuleyka Rivera

for an amount of $112,500, corresponding to the period from September 1, 2018 to August 31,

2019.” 4 ECF No. 2-4 at 1. Furthermore, co-defendant Berezdivin sent plaintiff a text message

admitting that, despite previous representations, defendants did not have the money to satisfy

their debt or comply with a previously agreed payment plan of amounts owed to plaintiff. ECF

No. 2-5 at 1.

        Plaintiffs also submitted several statements attesting to the fact that defendants do in fact

have promotion and merchandise under the name or showing the image and likeness of plaintiff.

ECF Nos. 2-9, 2-10, 2-11. Plaintiff also submitted purchase receipts of items purchased at

defendants’ stores depicting the image or brandishing plaintiff’s name or likeness, such as

perfumes and other items. ECF Nos. 2-6 at 6-9; 2-7; 2-8 at 13. Photographs of promotional

material, such as posters and banners, as well as merchandise with tags depicting plaintiff’s

image, as currently utilized by defendants is also available on the record. ECF Nos. 2-7 at 1-32;

2-8.


4
  The Court notes that according to the complaint, up to March 6, 2020, defendants owed plaintiff “no less than” $189,000 “for
the contractual years of 2018 to 2019 and 2019 to 2020.” ECF No. 1 at 5.
            Case 3:20-cv-01350-ADC Document 9 Filed 07/22/20 Page 6 of 8

Civil No. 20-1350 (ADC)                                                                 Page 6



       Finally, plaintiff submitted communications in which as of March 6, 2020 plaintiff alerted

defendants that due to the debt and breach of the Agreement’s terms, defendants were “strictly

prohibited from using [plaintiff’s] name and image.” ECF No. 2-3 at 1. Thus, at least since March

6, 2020, defendants lacked plaintiff’s consent to commercially exploit her name and likeness.

Defendants’ within their communications recognize two facts: first, their failure to make

payments under the Agreement and second, at least for purposes of this order, that plaintiff’s

consent as previously stipulated in the Agreement was withdrawn.

       Accordingly, plaintiff’s motion and filings meet the likelihood of success criteria under

Fed. R. Civ. P. 65(a).

       (b) Potential for Irreparable Harm in the Absence of a Temporary Restraining Order

       Plaintiff argues that the damages she is exposed to, absent the issuance of a TRO, are

irreparable as no other remedy in law is available. Citing out-of-Circuit cases law, plaintiff

argues that the “right of publicity is designed to reserve to a celebrity the personal right to exploit

the commercial value of his/her/their own identity. Landham v. Lewis Galoob Toys, Inc., 227 F.3d

619, 624 (6th Cir. 2000).” See ECF No. 2 at 9. Plaintiffs adds “celebrity's property interest in [her]

name and likeness is unique and cannot be adequately compensated by money damages. Kelly

v. Primco Mgt., Inc., CV1407263BROSHX, 2015 WL 10990368, at *15 (C.D. Cal. Jan. 12, 2015).” Id

at 10. Referencing First Circuit cases, plaintiff argues, a person’s goodwill and reputation are not

easily measurable and thus, typically irreparable. Id at 10 citing Ross-Simons of Warwick, Inc. v.

Baccarat, Inc., 102 F.3d 12, 20 (1st Cir. 1996).
           Case 3:20-cv-01350-ADC Document 9 Filed 07/22/20 Page 7 of 8

Civil No. 20-1350 (ADC)                                                              Page 7



       In addition to the results of a subjective appraisal of what personal property interest in

one likeness might be, Puerto Rico law clearly provides for the issuance of injunctive relief in

cases where-like here, the “consent required under this chapter is not obtained, the plaintiff may

seek an injunction against the continued use of said likeness.” PR Laws Ann., tit. 32 §3152.

      (c) Whether Issuing the Injunction Will Burden the Defendants Less Than Denying an
Injunction Would Burden the plaintiff, and Public Interest

       Plaintiff asserts that defendants have been taking advantage of her valuable likeness in

order to exploit business and make a profit. “In contrast, the harm to defendants is the loss of

not selling merchandise with plaintiff’s name in their store,” which is minimal considering that

defendants’ business is not dependent only on merchandise related to plaintiff. ECF No. 2 at 12

(“defendants still has a (sic) numerous variety of merchandise and brands that do not utilize

plaintiff’s name, image, or likeness that are available to sell and showcase to the public”).

Considering that, for purposes of the analysis at hand, defendants do not currently have the

right to exploit plaintiff’s likeness, defendants’ harm should be even less significant in the

balancing of hardships.

       (d) Public Interest

       The Court also holds that granting plaintiff’s temporary restraining order will best serve

public interest as it will avoid damages to plaintiff’s image and property interest and will uphold

the policy behind Puerto Rico’s Right of Publicity Act, which stands to protect “a plaintiff who

sues for misappropriation of violation of the right of publicity.” PR Laws Ann., tit. 32 § 3153.
                 Case 3:20-cv-01350-ADC Document 9 Filed 07/22/20 Page 8 of 8

Civil No. 20-1350 (ADC)                                                                     Page 8



IV.          CONCLUSION

              Based on the allegations and submissions on record, which include prior

communications exchanged with and by defendants, including defendants’ acknowledgment of

the debt incurred, the Court GRANTS plaintiff’s request for a temporary restraining order at

ECF No. 2. Accordingly, the Court hereby Orders:

      (i)       Defendants, their agents, employees, subsidiaries or related entities are temporarily
                enjoined from (a) manufacturing, selling, offering for sale, advertising, promoting,
                displaying or otherwise disposing of any product that is in their possession, which
                bears plaintiff’s name, image, and likeness; (b) engaging in any other activity that
                infringes on plaintiff’s name, image, and likeness; (c) instructing, assisting, aiding, and
                abetting any other person or entity in engaging in or performing any of the activities
                referred to paragraphs (a) and (b).

      (ii)      Plaintiff shall serve process with copy of this Order upon defendants within 10
                calendar days.

      (iii)     Defendants are granted 10 calendar days, upon being served to respond or answer the
                complaint.

      (iv)      Parties are granted until August 11, 2020 to attempt settlement. Were settlement
                efforts to fail, the parties are to file their evidence duly marked and identify their
                respective witnesses while providing a brief summary of their testimony. Parties are
                to be ready for an evidentiary hearing by August 13, 2020 at 10:00 a.m. Principals or
                a designated representative fully authorize to make binding determinations shall
                attend. The hearing will be held by video conference. Courtroom Deputy Sarah
                Ramon will provide the parties with the necessary log-in information.

      SO ORDERED.

             At San Juan, Puerto Rico, on this 22nd day of July, 2020.

                                                         S/ AIDA M. DELGADO-COLÓN
                                                         United States District Judge
